Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 39-58 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 24, 2021 and March 26, 2021 are hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


FP 7.30.05

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

FP 7.30.06
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Column 2 of Table 1” in claim “Column 5 of Table 1” with generic placeholder “Column 3 of Table 1”.

Claim limitation
Generic placeholder
Functional language
Claim number
1
mapping
device
to determine a 3D …; and  to determine a mapping device trajectory;
39, 51-52 and 54-58

Table 1

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objection
Claim 52 is objected to due to minor informalities:
a).	Claim 52 line 1: “wherein the method includes” shall be “wherein the method includes:” (a punctuation mark “:” is added);
b).	Claim 52 line 5: “indicative of a time of capture of the frame;” shall be “indicative of a time of capture of the frame; and”; and
c).	Claim 52 line 7: “the timing information and the camera extrinsic parameters;” shall be “the timing information and the camera extrinsic parameters; and”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 39-44, 46 and 49-58 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (2016/0266256; IDS) in view of Golparvar-Fard et al. (9,070,216; IDS).

Regarding claim 39, Allen teaches a method for use in colourising a three-dimensional (3D) point cloud of an environment (e.g.,  Within examples, systems and methods of generating a synthetic image representative of an environment of a vehicle are described comprising generating a first image using infrared information from an infrared (IR) camera, generating a second image using laser point cloud data from a LIDAR, generating an embedded point cloud representative of the environment based on a combination of the first image and the second image, receiving navigation information traversed by the vehicle, transforming the embedded point cloud into a geo-referenced coordinate space based on the navigation information, and combining the transformed embedded point cloud with imagery of terrain of the environment to generate the synthetic image representative of the environment of the vehicle. Allen: Abstract. LIDAR generates additional information of points, such as reflectance, and all this metadata can be stored for a given point. Other metadata to store includes intensity of that point, color of point (from color camera), range, etc.  Allen: [0032] L.6-10.  Thus, color can be combined with the point cloud to form color embedded point cloud), the method including in one or more electronic processing devices (e.g., IR camera, LIDAR and color camera):
using geometric data captured by a mapping device (e.g., The method comprises generating a first image of the environment using infrared information from an infrared (IR) camera on the vehicle, generating a second image of the environment using laser point cloud data from a LIDAR on the vehicle, generating an embedded point cloud representative of the environment based on a combination of the first image and the second image such that additional data is embedded into the laser point cloud data, … receiving navigation information of the environment traversed by the vehicle from data stored in a navigation database, transforming the embedded point cloud into a geo-referenced coordinate space based on the navigation information, and combining the transformed embedded point cloud with imagery of terrain of the environment to generate the synthetic image representative of the environment of the vehicle. Allen: [0003]) to: 
determine a 3D point cloud of the environment (e.g., The method comprises generating a first image of the environment using infrared information from an infrared (IR) camera on the vehicle, generating a second image of the environment using laser point cloud data from a LIDAR on the vehicle, generating an embedded point cloud representative of the environment based on a combination of the first image and the second image such that additional data is embedded into the laser point cloud data,  Allen: [0003] L.3-10); and, 
determine a mapping device trajectory (e.g., receiving navigation information of the environment traversed by the vehicle from data stored in a navigation database, transforming the embedded point cloud into a geo-referenced coordinate space based on the navigation information, and combining the transformed embedded point cloud with imagery of terrain of the environment to generate the synthetic image representative of the environment of the vehicle. Allen: [0003] L.11-17. At block 406, the method 400 includes generating an embedded point cloud representative of the environment based on a combination of the first image and the second image such that additional data is embedded into the laser point cloud data. For each laser data point of the laser point cloud data from the LIDAR, the laser data point may be projected into a corresponding pixel location of the first image so as to map the laser point cloud data onto the first image. The mappings may be based on coordinate values of the laser data, including x, y, z, and altitude, and such mappings that point to the 2D sensor image data of the camera may be embedded into the laser data. Allen: [0049]. At block 410, the method 400 includes transforming the embedded point cloud into a geo-referenced coordinate space based on the navigation information. In an example, the embedded point cloud data can be transformed by adjusting the embedded point cloud data according to the IR camera and LIDAR attitude and linear offsets relative a navigation system of the vehicle, and adjustments can be made using six degree of freedom (DOF) platform data including latitude, longitude, altitude, heading, pitch, and roll from the navigation system of the vehicle. Allen: [0051]);
obtaining video data indicative of a video recording of the environment captured by a camera moving along a camera trajectory, the video data including a number of frames (e.g., The system 200 includes camera(s) 202, such as a visual camera, an IR camera, or a passive millimeter wave (PMMW) imager to output video, 3D sensor(s) 204, such as LIDAR and RADAR to output point cloud data, and navigation sensors 206, such as GPS and navigation system to output vehicle state data (e.g., position, orientation, speed, and accelerations) to a fusion algorithm 208. The 3D sensors 204 generate points in space (e.g., 3D representation of real world) for creation of 3D models of the environment, and the camera 202 may be imaging at high frame rates (i.e., 60 Hz or greater) to create coincident views for combination by the fusion algorithm, based on the vehicle state data, to create a virtual image of the 3D world from a viewpoint of a pilot, for example. Allen: [0031] L.3-16. At block 402, the method 400 includes generating a first image of the environment using information from an infrared (IR) camera on the vehicle. The camera may image at a high rate, such as at about 60 Hz for example, and output a streaming data video of the environment. Frames of the video may be selected for images of the environment. Allen: [0047] L.1-6); 
for each of a plurality of frames (e.g., The images are then overlaid on each other to form the synthetic image or synthetic representation. Each of the three images selected to form the single synthetic image can be time-stamped such that all images represent approximately the same point in time.  Allen: [0017] L.11-15), the method includes:
identifying at least some 3D points of the point cloud in the frame by determining a local point cloud that captures a scene in the immediate vicinity of the camera (e.g., The processor 112 may receive outputs from the sensors 102 to generate a synthetic image of an environment or surrounding of the vehicle in which the system 100 may reside. Thus, the processor may generate the synthetic image representative of the environment of the vehicle, in real-time while the vehicle is traversing the environment, based on outputs of the IR camera 104, the LIDAR 106, the RADAR 108 and the sensors 110. To do so, in one example, the processor 112 may generate an embedded point cloud representative of the environment based on a combination of the infrared information from the IR camera 104 and the laser point cloud data from the LIDAR 106, and combine the embedded point cloud with imagery of terrain of the environment retrieved from the 3D terrain database 114. The LIDAR data includes voxels with x, y, z, and altitude coordinates, and such values are mapped to the 2D sensor data from the camera 104, with the mappings embedded into the point cloud data as additional metadata. Allen: [0027]. The infrared information from the systems sensors and the laser point cloud data from the LIDAR can further be stored into a dataset, and as data of the infrared information from the IR camera and the laser point cloud data from the LIDAR is received, functions can be performed to determine whether the data indicates additional spatial resolution of a representation of the environment. For instance in clear environments, additional data can be received to build a more rich higher resolution image, and in more cloudy environments, data may not be useful for indicating higher resolution but can be evaluated for updates of alternate viewpoints, for example. Whether the data indicates additional spatial resolution of the representation of the environment may be based on whether the data is of an alternate range or viewpoint to a targeted object or area, or can also be based on sensor measurement accuracy. Allen: [0056]), wherein a visibility check is performed on the local point cloud to determine points in the local point cloud that are visible from the perspective of the camera for a given frame (e.g., the method 400 may be triggered or used when the vehicle is operating in a degraded visual environment (DVE) including near-zero to zero visibility conditions. As an example, weather often restricts certain operations or attempted landings of aircraft, and enhanced vision systems certified by FAA for commercial aircraft display some camera imagery combined with aircraft symbology on a screen for about 100 feet above an approach point; however, such displays do not enable landing in a DVE zero visibility environment. Using the method 400, camera images with LIDAR integrated data corresponding to the aircraft's navigation solution can be overlaid onto a digital terrain image to display a synthetic image in real time enabling landing in zero visibility conditions.  Allen: [0054].  See 39_1 below); and 
determining a candidate colour for the at least some of the 3D points using a colour of a corresponding pixel in the frame extracted from the video data (e.g., The fusion algorithm 208 outputs a point cloud-embedded video data stream 210 that includes sensor pose (e.g., latitude, longitude, and elevation), LIDAR data (e.g., intensity and range), RADAR data (e.g., polarization, range, and intensity), camera RGB color, IR intensity, and other embedded metadata. For example, LIDAR generates additional information of points, such as reflectance, and all this metadata can be stored for a given point. Other metadata to store includes intensity of that point, color of point (from color camera), range, etc. A rich data set 212 can thus be created for visualization for pilots using the multi-spectral data embedded in the 3D model or further processed for applications such as obstacle or target detection, for example. The rich data set 212 includes data embedded within to provide further detail of objects seen by the sensors. Allen: [0032]); and, 
assigning a colour to one or more points of the 3D point cloud using candidate colours, and wherein at least one point is assigned a colour using candidate colours obtained from multiple frames (e.g., Projection may include embedding the 2-D (angle-angle) information into the 3-D (angle-angle-range) point space so that the camera data (e.g., color, or intensity) can be exploited. Sensor pose, field-of-view, and angular resolution of the 3D sensors 304 is considered, and for regions where the 3-D and 2-D sensors overlap, angular resolution is addressed. For example, RADAR may have a lower angular resolution as compared to LIDAR, both of which will be different from the imaging system, or camera. This implies that for a given camera pixel field of view its color or intensity data may be down-sampled or even perhaps up-sampled before its information is embedded into the point cloud data, for example.  Allen: [0036]). 
While Allen does not explicitly teach, Golparvar-Fard teaches:
(39_1). a visibility check is performed on the local point cloud to determine points in the local point cloud that are visible from the perspective of the camera for a given frame (e.g., Based on location and depth of all IFC elements, the disclosed as-planned labeling strategy automatically generates as-planned depth maps and segments images into visible IFC elements. In case of non-overlapping as-planned and as-built areas, the consistency from the as-built marking layer is controlled. Those voxels that pass the consistent visibility check may be projected on the images and their corresponding pixels may be marked. This projection may further consider occlusions because if a voxel projection contains a minimum number of unmarked pixels, than the voxel can be labeled as Visible [Vp]. As mentioned previously, in the proposed model, all labels are independent from one another and are marked with binary values (either 1 or 0). In addition to labeling voxels, image pixels may also be marked so that if a pixel is observed, the pixel is labeled with ‘1’ and if not observed, remains as ‘0’ See FIG. 5, left side. Such labeling enables reliable and consistent reasoning about progress in full and partial visible areas. FIG. 8 summarizes the as-planned occupancy/visibility labeling and marking algorithm, Algorithm 2. If a voxel is filled by an IFC element, it will be labeled as occupied and if it is observable from at least one camera, it may be marked as Visible where 20 may be the minimum number of unmarked pixels expected per projection of each voxel, for example.  Golparvar-Fard: c.14 L.6-29. Therefore, during some flight operations, obscurants in the atmosphere such as rain, snow, dust, and/or sand, may cause a pilot's vision to be limited. An ability of the pilot to operate the aircraft in all weather conditions may therefore be reduced in some operational situations. While some aircraft systems, such as radar for example, give additional information to the pilot regarding surroundings of the aircraft, this additional information may not be sufficient to enable the pilot to taxi, take-off and/or land in all conditions when significant amounts of obscurants are present in the atmosphere. Allen: [0002]. In some instances, during flight operations in near-zero to zero visibility conditions due to presence of obscurants in the atmosphere (e.g. rain, snow, dust, sand), aircrews vision is limited. Example systems and methods described herein can be used to present to the aircrews a synthetically generated image, based on increasing and/or decreasing level of obscurants, for display on multifunction and/or helmet mounted displays of the aircraft. As density of the obscurant increases, intensity of the synthetic image can also be increased, and as obscurants dissipate and decrease in intensity, the synthetic image intensity can also be decreased. Allen: [0015].  Therefore, the visibility is checked and in near-zero or zero visibility conditions, indicating the density of obscurant increasing, the intensity of the synthetic image can be increased to inform the aircrews of the obscurants);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Golparvar-Fard into the teaching of Allen so that visibility is checked and the intensity of the synthetic image is increased to indicate the density of obscurants to the aircrew (Allen: [0015]).

Regarding claim 40, the combined teaching of Allen and Golparvar-Fard teaches the method according to claim 39, wherein determining the local point cloud includes extracting nearby points to the camera by:
determining a forward axis of the camera pose (e.g., The system 200 includes camera(s) 202, such as a visual camera, an IR camera, or a passive millimeter wave (PMMW) imager to output video, 3D sensor(s) 204, such as LIDAR and RADAR to output point cloud data, and navigation sensors 206, such as GPS and navigation system to output vehicle state data (e.g., position, orientation, speed, and accelerations) to a fusion algorithm 208. Allen: [0031] L.3-10.  Therefore, the camera(s) are oriented in the direction of navigation); 
projecting a first point a pre-determined distance along the forward axis (e.g., Various criteria are used for evaluation in the correlation module 318 to identify best sensor data, such as range, viewpoint, navigation accuracy, and sensor measurement accuracy. Range is used since typically the closer a sensor is to a point of measurement, the more accurate the data, and thus, various thresholds in terms of distance/range can be set for evaluation and used in the criteria for further correlation. Allen: [0039] L.1-7); and, 
selecting one of:
all points within the pre-determined distance of the first point for inclusion in the local point cloud (e.g., The 3D sensors 204 generate points in space (e.g., 3D representation of real world) for creation of 3D models of the environment, and the camera 202 may be imaging at high frame rates (i.e., 60 Hz or greater) to create coincident views for combination by the fusion algorithm, based on the vehicle state data, to create a virtual image of the 3D world from a viewpoint of a pilot, for example. The fusion algorithm 208 receives the point cloud data and, for each point created, determines a corresponding point in imagery from the video to embed the image into the 3D representation of the world. Allen: [0031] L.10-20); and, 
all points contained within bins that are within the pre-determined distance of the first point for inclusion in the local point cloud, wherein the points have been segmented into low-resolution bins.

Regarding claim 41, the combined teaching of Allen and Golparvar-Fard teaches the method according to claim 39, wherein the visibility check includes:
transforming the local point cloud into a coordinate system having the camera at the origin (e.g., the scene may be traversed from the closest voxel to the convex hull of the cameras (rough approximation of the scene boundaries) in a plane normal to the convex hull and eventually in a front-to-back order. See FIG. 5, axis 1 to 3 directions. In the case where the camera goes all around the building, the voxels may be analyzed in an increasing distance from the set of cameras.  Golparvar-Fard: c.12 L.35-41.  Therefore, voxels are analyzed with reference from the set of cameras and the cameras are used as origin); 
applying a spherical reflection kernel to at least some of the points in the local point cloud such that points closest to the camera are reflected to points that are furthest from the camera (e.g., All the voxels that are in the layer immediately adjacent to the camera convex hall are visited. Subsequently, all the voxels in the next layer immediately adjacent to the first layer may be analyzed. This process is repeated until all voxels are visited. In this case, where the cameras are all looking outward in a similar fashion, the voxels that are in the layer immediately adjacent to the camera convex hall may be first visited. Subsequently, voxels in the succeeding layers adjacent to the first layer may be analyzed layer by layer.  Golparvar-Fard: c.12 L.41-51); and, 
classifying a point as visible if its reflection is a member of a convex hull of the reflected point cloud (e.g., As the algorithm marches through the voxels, the visibility constraint may be verified. The labeling process may occur as follows: For every voxel ([Symbol font/0x6E] i,j,k) in the scene, two sets of labels l([Symbol font/0x6E] i,j,k) may be defined: (1) as-built and (2) as-planned labels. For each image, a marking board may also be generated where each pixel is initially marked with “0” and when a pixel satisfies the consistent visibility constraint, the pixel label may be changed to “1”. Golparvar-Fard: c.12 L.51-58.  It would have been obvious to combine the teaching of Golparvar-Fard into the teaching of Allen so that each layer of voxels (points in the point cloud) are checked for visibility).

Regarding claim 42, the combined teaching of Allen and Golparvar-Fard teaches the method according to claim 39, wherein at least one of:
the local point cloud is downsampled prior to performing the visibility check (e.g., Projection may include embedding the 2-D (angle-angle) information into the 3-D (angle-angle-range) point space so that the camera data (e.g., color, or intensity) can be exploited. Sensor pose, field-of-view, and angular resolution of the 3D sensors 304 is considered, and for regions where the 3-D and 2-D sensors overlap, angular resolution is addressed. For example, RADAR may have a lower angular resolution as compared to LIDAR, both of which will be different from the imaging system, or camera. This implies that for a given camera pixel field of view its color or intensity data may be down-sampled or even perhaps up-sampled before its information is embedded into the point cloud data, for example. Allen: [0036].  Therefore, as color or intensity data is embedded in the point cloud, the voxels (points of the point cloud) can be down-sampled to check the visibility); 
the local point cloud is downsampled prior to performing the visibility check by segmenting the local point cloud into bins and at least one point from each bin is used in the visibility check. 

Regarding claim 43, the combined teaching of Allen and Golparvar-Fard teaches the method according to claim 39, wherein the visible 3D points corresponding to each frame are projected into the frame by transforming the 3D points into 2D image coordinates and wherein for each 2D image coordinate in the frame, the method includes:
extracting the candidate colour of the 3D point at the 2D image coordinate (e.g., Projection may include embedding the 2-D (angle-angle) information into the 3-D (angle-angle-range) point space so that the camera data (e.g., color, or intensity) can be exploited.  Allen: [0036] L.1-4); and, 
providing the candidate colour to a cumulative colour selection algorithm used to assign an average colour to the 3D point (e.g., Sensor pose, field-of-view, and angular resolution of the 3D sensors 304 is considered, and for regions where the 3-D and 2-D sensors overlap, angular resolution is addressed. For example, RADAR may have a lower angular resolution as compared to LIDAR, both of which will be different from the imaging system, or camera. This implies that for a given camera pixel field of view its color or intensity data may be down-sampled or even perhaps up-sampled before its information is embedded into the point cloud data, for example. Allen: [0036] L.4-12).

Regarding claim 44, the combined teaching of Allen and Golparvar-Fard teaches the method according to claim 43, wherein at least one of:
the output of the colour selection algorithm is a robust running average that is used in the colour assignment (e.g., to represent progress and color-coded changed and unchanged elements with red and green, the same D4AR modeling platform reported in (Golparvar-Fard et al. 2009a) and the color-coding scheme presented in (Golparvar-Fard et al. 2009b) are used. FIG. 16 shows the results of visualizing the outcome of the progress detection model. In these cases, the behind or on-schedule IFC elements are color-coded with red and green accordingly. For those elements for which progress is not reported, the color remains gray. Such color-coding scheme facilitates observation of the accuracy of progress detection, yet if needed, allows corrections to be made on a case-by-case basis.  Golparvar-Fard: c.19 L.28-39. The performance of the classifier is further tested and validated on RH 160 and SD 288 image datasets. The results of average accuracy for the experimental datasets are presented in -Table 3.  Golparvar-Fard: c.18 L.24-28. It would have been obvious to combine the teaching of Golparvar-Fard into the teaching of Allen so that each layer of voxels (points in the point cloud) are checked for visibility); and, 
the colour selection algorithm is a cumulative approximation of a single iteration of the iteratively re-weighted least squares robust average, using a Gaussian weighting function. 

Regarding claim 46, the combined teaching of Allen and Golparvar-Fard teaches the method according to claim 42, wherein for some frames, only a sub-set of visible 3D points in the frame are colourised with some points removed based at least in part on a quality of their observability in previously processed frames (e.g., Projection may include embedding the 2-D (angle-angle) information into the 3-D (angle-angle-range) point space so that the camera data (e.g., color, or intensity) can be exploited. Sensor pose, field-of-view, and angular resolution of the 3D sensors 304 is considered, and for regions where the 3-D and 2-D sensors overlap, angular resolution is addressed. For example, RADAR may have a lower angular resolution as compared to LIDAR, both of which will be different from the imaging system, or camera. This implies that for a given camera pixel field of view its color or intensity data may be down-sampled or even perhaps up-sampled before its information is embedded into the point cloud data, for example.  Allen: [0036]). 

Regarding claim 49, the combined teaching of Allen and Golparvar-Fard teaches the method according to claim 39, wherein at least some 3D points of the point cloud in the frame are based at least in part on a position of the camera (e.g., FIG. 2 is a diagram illustrating a system 200 with functional components for generating a synthetic image representative of an environment of a vehicle. The system 200 includes camera(s) 202, such as a visual camera, an IR camera, or a passive millimeter wave (PMMW) imager to output video, 3D sensor(s) 204, such as LIDAR and RADAR to output point cloud data, and navigation sensors 206, such as GPS and navigation system to output vehicle state data (e.g., position, orientation, speed, and accelerations) to a fusion algorithm 208. The 3D sensors 204 generate points in space (e.g., 3D representation of real world) for creation of 3D models of the environment, and the camera 202 may be imaging at high frame rates (i.e., 60 Hz or greater) to create coincident views for combination by the fusion algorithm, based on the vehicle state data, to create a virtual image of the 3D world from a viewpoint of a pilot, for example. Allen: [0031] L.1-16). 

Regarding claim 50, the combined teaching of Allen and Golparvar-Fard teaches the method according to claim 49, wherein the position of the camera for a frame is determined based on timing information indicative of a time of capture of the frame (e.g., The synthetic image can be composed of three fused datasets. The three datasets include a visual image generated by the camera 202, a second image generated using point cloud data acquired from the LIDAR 204, and a third image is a terrain image acquired from data stored in a 3D navigation database. The output is a real-time synthetically generated image that can be displayed on both multi-function displays (MFD) and head mounted displays (HMD) permitting operators to safely operate in near-zero or zero visibility conditions. The three images are then overlaid on each other to form the synthetic image. It should be realized that each of the three images selected to form the single synthetic image are time-stamped such that all three images represent approximately the same point in time. Allen: [0033] L.6-19).

Regarding claim 51, the combined teaching of Allen and Golparvar-Fard teaches the method according to claim 50, wherein at least one of:
the timing information is based on temporal synchronisation of the captured video data with the mapping device trajectory (e.g., The synthetic image can be composed of three fused datasets. The three datasets include a visual image generated by the camera 202, a second image generated using point cloud data acquired from the LIDAR 204, and a third image is a terrain image acquired from data stored in a 3D navigation database. The output is a real-time synthetically generated image that can be displayed on both multi-function displays (MFD) and head mounted displays (HMD) permitting operators to safely operate in near-zero or zero visibility conditions. The three images are then overlaid on each other to form the synthetic image. It should be realized that each of the three images selected to form the single synthetic image are time-stamped such that all three images represent approximately the same point in time. Allen: [0033] L.6-19.  Using ICP with scale allows daily point cloud models to be automatically registered and this in turn allows all images captured at different locations and with different timing to be geo-spatially and temporally located within the same virtual environment. Golparvar-Fard: c.33 L.23-28); and, 
the position of the camera for a frame is based on camera extrinsic parameters indicative of a transformation which transforms 3D points in a mapping device coordinate system to a camera coordinate system.

Regarding claim 52, the combined teaching of Allen and Golparvar-Fard teaches the method according to claim 39, wherein the method includes
determining camera extrinsic parameters indicative of a transformation which transforms 3D points in a mapping device coordinate system to a camera coordinate system (e.g., camera extrinsic (rotation, translation) and intrinsic parameters (focal length and distortion) may be recovered for each image and a 3D location for each feature point. The recovered parameters should be consistent in that re-projection error, e.g., the sum of distances between the projections of all 3D features and their corresponding image features, may be minimized. This minimization problem can be formulated with a bundle adjustment algorithm. Golparvar-Fard: c.31 L.51-58. An image from a camera that examines a largest number of estimated points may be chosen, and that camera's extrinsic parameters are estimated using a Direct Linear Transform (DLT) technique within a RANSAC procedure. Golparvar-Fard: c.32 L.15-19); 
for each of a plurality of frames, the method includes:
determining timing information indicative of a time of capture of the frame (e.g., The synthetic image can be composed of three fused datasets. The three datasets include a visual image generated by the camera 202, a second image generated using point cloud data acquired from the LIDAR 204, and a third image is a terrain image acquired from data stored in a 3D navigation database. The output is a real-time synthetically generated image that can be displayed on both multi-function displays (MFD) and head mounted displays (HMD) permitting operators to safely operate in near-zero or zero visibility conditions. The three images are then overlaid on each other to form the synthetic image. It should be realized that each of the three images selected to form the single synthetic image are time-stamped such that all three images represent approximately the same point in time. Allen: [0033] L.6-19); 
determining a position of the camera along the camera trajectory using the mapping device trajectory, the timing information and the camera extrinsic parameters (e.g., The synthetic image can be composed of three fused datasets. The three datasets include a visual image generated by the camera 202, a second image generated using point cloud data acquired from the LIDAR 204, and a third image is a terrain image acquired from data stored in a 3D navigation database. The output is a real-time synthetically generated image that can be displayed on both multi-function displays (MFD) and head mounted displays (HMD) permitting operators to safely operate in near-zero or zero visibility conditions. The three images are then overlaid on each other to form the synthetic image. It should be realized that each of the three images selected to form the single synthetic image are time-stamped such that all three images represent approximately the same point in time. Allen: [0033] L.6-19. Camera extrinsic (rotation, translation) and intrinsic parameters (focal length and distortion) may be recovered for each image and a 3D location for each feature point. The recovered parameters should be consistent in that re-projection error, e.g., the sum of distances between the projections of all 3D features and their corresponding image features, may be minimized. This minimization problem can be formulated with a bundle adjustment algorithm. Golparvar-Fard: c.31 L.51-58. An image from a camera that examines a largest number of estimated points may be chosen, and that camera's extrinsic parameters are estimated using a Direct Linear Transform (DLT) technique within a RANSAC procedure. Golparvar-Fard: c.32 L.15-19); 
identifying at least some 3D points of the point cloud in the frame based at least in part on the position of the camera (e.g., FIG. 2 is a diagram illustrating a system 200 with functional components for generating a synthetic image representative of an environment of a vehicle. The system 200 includes camera(s) 202, such as a visual camera, an IR camera, or a passive millimeter wave (PMMW) imager to output video, 3D sensor(s) 204, such as LIDAR and RADAR to output point cloud data, and navigation sensors 206, such as GPS and navigation system to output vehicle state data (e.g., position, orientation, speed, and accelerations) to a fusion algorithm 208. The 3D sensors 204 generate points in space (e.g., 3D representation of real world) for creation of 3D models of the environment, and the camera 202 may be imaging at high frame rates (i.e., 60 Hz or greater) to create coincident views for combination by the fusion algorithm, based on the vehicle state data, to create a virtual image of the 3D world from a viewpoint of a pilot, for example. Allen: [0031] L.1-16). 

Regarding claim 53, the combined teaching of Allen and Golparvar-Fard teaches the method according to claim 52, wherein determining timing information includes temporally synchronising captured video data with the device trajectory (e.g., The synthetic image can be composed of three fused datasets. The three datasets include a visual image generated by the camera 202, a second image generated using point cloud data acquired from the LIDAR 204, and a third image is a terrain image acquired from data stored in a 3D navigation database. The output is a real-time synthetically generated image that can be displayed on both multi-function displays (MFD) and head mounted displays (HMD) permitting operators to safely operate in near-zero or zero visibility conditions. The three images are then overlaid on each other to form the synthetic image. It should be realized that each of the three images selected to form the single synthetic image are time-stamped such that all three images represent approximately the same point in time. Allen: [0033] L.6-19. Using ICP with scale allows daily point cloud models to be automatically registered and this in turn allows all images captured at different locations and with different timing to be geo-spatially and temporally located within the same virtual environment. Golparvar-Fard: c.33 L.23-28).

Regarding claim 54, the combined teaching of Allen and Golparvar-Fard teaches the method according to claim 53, wherein at least one of:
the captured video data is temporally synchronised with the device trajectory by correlating yaw velocity obtained from the video data and mapping device (e.g., FIG. 27 is a series of images showing: (a) registration of the 3D IFC model over an as-built point cloud model; (b) the D4AR model generated for the RH project from an image point-of-view while the user has interactively yawed the viewing camera to the left; (c) another example of registration; (d) The same images as (c) is semi-transparent allowing a see-through of the construction site to be observed.  Golparvar-Fard: c.4 L.36-42.  FIGS. 27 and 28 illustrate registration of the RH and SD 4D models over a point cloud model generated from 160 and 288 photos collected on Aug. 27, 2008 and Jul. 7, 2008. In both of these figures, from left to right, registration of the as-planned model over a point cloud model may be visualized while registration from two cameras' perspectives as well as a semi-transparent, see-through visualization of the integrated system may be subsequently represented. While the scene of FIG. 27 is preserved, the accuracy of registration of 3D, point cloud and image is illustrated. Golparvar-Fard: c.35 L.33-42 and Figs. 27 and 28.  It would be obvious to combine the teaching of Golparvar-Fard to overlay object with transformation); and, 
the captured video data is temporally synchronised with the device trajectory by correlating yaw velocity obtained from the video data and mapping device by obtaining the yaw velocity from the video data includes, for pairs of successive frames:
using optical flow to track the movement of pixels; 
determining a change in pose of the camera from the optical flow; and, 
determining the yaw velocity from the change in pose.

Regarding claim 55, the combined teaching of Allen and Golparvar-Fard teaches the method according to claim 54, wherein at least one of:
prior to determining the yaw velocity, the pose of the camera is transformed into the mapping device coordinate system using the camera extrinsic parameters (e.g., Once the features are detected, the number of matching features in each image pair needs to be detected. To minimize computational time, approximate nearest neighborhood priority (ANN's) search algorithm may be used and each feature point query may be limited to only check a limited part of a SIFT descriptor. Golparvar-Fard: c.31 L.5-10. FIG. 24(a) shows the number of matched SIFT features within the daily image dataset. Since SIFT features may not be completely distinct, there is a possibility that similar patterns especially located in facades of buildings (e.g., symmetrical patterns of facade, similar architectural columns, typical window details) may misleadingly match SIFT points in incorrect 2D locations in the image dataset. Due to the sensitivity of reconstruction algorithm to such false matches, an algorithm may be used to remove such false matches. The underlying assumption for refinement is that accurate matches will be consistent with the motion of the camera (the transformation of the image from one photography location to another). This assumption allows consideration of epipolar geometry between each image pair and consequently fit fundamental matrix. Therefore, once the matching features are detected in an image pair, a fundamental matrix for the pair may be estimated using RANSAC (RANdom SAmple Consensus). The fundamental matrix removes false matches as it enforces corresponding features to be consistent under viewpoint transformation (the transformation that maps an image to another). Golparvar-Fard: c.31 L.18-38. Camera extrinsic (rotation, translation) and intrinsic parameters (focal length and distortion) may be recovered for each image and a 3D location for each feature point. The recovered parameters should be consistent in that re-projection error, e.g., the sum of distances between the projections of all 3D features and their corresponding image features, may be minimized. This minimization problem can be formulated with a bundle adjustment algorithm. Golparvar-Fard: c.31 L.51-58. An image from a camera that examines a largest number of estimated points may be chosen, and that camera's extrinsic parameters are estimated using a Direct Linear Transform (DLT) technique within a RANSAC procedure. Golparvar-Fard: c.32 L.25-19.  It would be obvious to combine the teaching of Golparvar-Fard to overlay object with transformation); and,
the method further includes: 
fitting a smoothly varying function to the yaw velocity obtained from the video;
extracting the yaw velocity from the geometric data recorded by the mapping;
resampling the yaw velocities obtained from the video data at a sampling frequency of the yaw velocities in the geometric data recorded by the mapping device; and, 
correlating the resampled yaw velocity obtained from the video data with the yaw velocity from the geometric data.

Regarding claim 56, the combined teaching of Allen and Golparvar-Fard teaches the method according to claim 53, wherein at least one of:
the yaw velocity obtained from the mapping device is determined from measurements of an Inertial Measurement Unit (IMU) (e.g., FIG. 27 is a series of images showing: (a) registration of the 3D IFC model over an as-built point cloud model; (b) the D4AR model generated for the RH project from an image point-of-view while the user has interactively yawed the viewing camera to the left; (c) another example of registration; (d) The same images as (c) is semi-transparent allowing a see-through of the construction site to be observed.  Golparvar-Fard: c.4 L.36-42. The other sensor(s) 110 may include a variety of sensors included on the vehicle for navigational purposes, such as other imaging cameras, inertial measurement units (IMUs), temperature sensors, SONAR, or any other array of sensors and optical components. In some examples, the sensors 110 may include an inertial navigation system (INS) configured to determine navigation information of the vehicle, a global positioning system (GPS) for determining navigation information as well, or other navigation system.  Allen: [0025].  Therefore, the yaw of the viewing camera to the left is detected with other sensors 110 that include IMUs); and, 
for each of the plurality of frames, determining the position of the camera includes:
interpolating the mapping device trajectory at a timestamp of the frame using the timing information so as to provide an interpolated pose of the mapping device for the frame; and, 
applying the camera extrinsic parameters to the interpolated pose of the mapping device to determine a corresponding camera pose for the frame. 

Regarding claim 57, the claim is a system claim of method claim 39.  The claim is similar in scope to claim 39 and it is rejected under similar rationale as claim 39.
Allen further teaches that “In another example, a system is described comprising an infrared (IR) camera to collect infrared information of an environment of an vehicle, a LIDAR to collect laser point cloud data of the environment of the vehicle, a navigation system configured to determine navigation information of the vehicle, and a processor to generate a synthetic representation of the environment of the vehicle, in real-time while the vehicle is traversing the environment, based on outputs of the IR camera, the LIDAR, and the navigation system.” (Allen: [0005] L.1-9).

Regarding claim 58, the combined teaching of Allen and Golparvar-Fard teaches the system according to claim 58, wherein the system includes at least one of:
a mapping device configured to capture the geometric data; 
a mapping device that uses a light imaging, detection and ranging (LiDAR) sensor (e.g., In one example, a method of generating a synthetic image representative of an environment of a vehicle is described. The method comprises generating a first image of the environment using infrared information from an infrared (IR) camera on the vehicle, generating a second image of the environment using laser point cloud data from a LIDAR on the vehicle, generating an embedded point cloud representative of the environment based on a combination of the first image and the second image such that additional data is embedded into the laser point cloud data, receiving navigation information of the environment traversed by the vehicle from data stored in a navigation database, transforming the embedded point cloud into a geo-referenced coordinate space based on the navigation information, and combining the transformed embedded point cloud with imagery of terrain of the environment to generate the synthetic image representative of the environment of the vehicle. Allen: [0003]); 
a mapping device that is one of: 
hand-held; 
mounted on an aerial platform; and, 
mounted on a ground platform; and,
a camera configured to obtain a video recording of the environment.

Allowable Subject Matter
Claims 45 and 47-48 are objected to being dependent upon rejected base claim.  The claim would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter in claim 45:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
when the colour selection algorithm is a cumulative approximation of a single iteration of the iteratively re-weighted least squares robust average, using a Gaussian weighting function:  
for a first candidate colour of a 3D point, the method includes: 
initialising a running mean with the first candidate colour; 
initialising a running covariance with an initial covariance matrix; and, 
initialising a running weight; and,
for each subsequent candidate colour of the 3D point, the method includes:
determining a current mean; 
determining a current covariance; 
determining a likelihood of the subsequent colour candidate using the current mean and current covariance; 
multiplying the subsequent candidate colour by the likelihood and adding the result to the running mean; 
determining a difference between the subsequent candidate colour and the current;
multiplying an outer product of the difference by the likelihood and adding the result to the running covariance; 
adding the likelihood to the running weight; and, 
determining an estimated mean by dividing the running mean by the running weight. 
as recited in claim 45.

The following is a statement of reasons for the indication of allowable subject matter in claim 47:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
each candidate colour of a 3D point is scaled by a weight that is inversely proportional to the depth of the point relative to the current viewpoint and an accumulated weight for each point is used in determining whether the point should be removed from a spatial lookup table used to retrieve points to be colourised in subsequent frames  
as recited in claim 47.

The following is a statement of reasons for the indication of allowable subject matter in claim 48:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
assigning the colour to one or more points of the 3D point cloud using candidate colours obtained from multiple frames includes determining an angle between the viewpoint to a surface where each 3D point is located on, and assigning a colour using a colour corresponding to the 3D point where the angle is closest to 90 degrees  
as recited in claim 48.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Reeler (2013/0202197) teaches that “Systems and methods are provided for extracting various features from data having spatial coordinates. The systems and methods may identify and extract data points from a point cloud, where the data points are considered to be part of the ground surface, a building, or a wire (e.g. power lines). Systems and methods are also provided for enhancing a point cloud using external data (e.g. images and other point clouds), and for tracking a moving object by comparing images with a point cloud. An objects database is also provided which can be used to scale point clouds to be of similar size. The objects database can also be used to search for certain objects in a point cloud, as well as recognize unidentified objects in a point cloud.” (Reeler: Abstract).
b).	Newman (2014/0240501) teaches that “Method and apparatus for localising transportable apparatus (100) within an environment (120) includes obtaining (202) point cloud data (114) representing a 3D point cloud with appearance information of at least part of the environment. The method further obtains (204) first frame data (110) representing an image produced by a sensor (102) onboard transportable apparatus at a first time and location within the environment and second frame data (110) representing an image produced by the sensor at a second time and location within the environment. The method harmonises (206) information about the first frame data, the second frame data and an overlapping subset of the point cloud data in order to determine a location within the point cloud data where at least one of the first frame and the second frame was produced, thereby localising (208) the transportable apparatus within the environment.” (Newman: Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611